                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                             Case No. 1:17-cr-039-BLW
         Plaintiff,
                                             MEMORANDUM DECISION AND
          v.                                 ORDER

  JOSE DE JESUS ANGUIANO
  FIGUEROA,

         Defendant.


                                  INTRODUCTION

      During the sentencing of defendant Figueroa on February 25, 2019, the

Court explained how the sentence it imposed was affected by (1) the recalculation

of the mandatory minimum, (2) the Government’s motion under 5K1.1 and

§ 3553(e), and (3) the disparity between actual methamphetamine and a mixture of

methamphetamine. This decision is intended to supplement that analysis from the

bench.

                                       ANALYSIS

Recalculation of Mandatory Minimum

      The Court started with a mandatory minimum of 180 months – the statutory

mandatory minimum for Count Six was 120 months and was increased by the




Memorandum Decision & Order – page 1
mandatory addition of 60 months required under Count Eleven for a total

mandatory minimum of 180 months.

      Prior to the sentencing hearing, the Government filed a motion pursuant to

Guideline § 5K1.1 and 18 U.S.C. § 3553(e), seeking a 6-level reduction in the

offense level based on the defendant’s substantial assistance. The motion does not

pertain only to Count Six; it can only be read as pertaining to both Count Six and

Count 11. Thus, the entire mandatory minimum of 180 months must be

recalculated.

      The Court granted the Government’s motion under 5K1.1 and § 3553(e),

agreeing that the defendant’s substantial assistance warranted a 6-level reduction.

To recalculate the mandatory minimum, the Court looked for the lowest offense

level with a criminal history category of I that corresponded to a 180-month

sentence – here that is 34. Departing 6 levels from 34 yields a 28, and this reduces

the range to 78 to 97 months. Thus, under the Court’s calculation, the new

mandatory minimum is 78 months. See generally U.S. v. Hays, 5 F.3d 292 (7th Cir.

1993) (holding that in a case with a mandatory minimum of 60 months, the two-

level departure under a § 3553(e) motion would start “with the lowest offense level

consistent with a 60-month sentence and depart[] downward two levels from that

point”).




Memorandum Decision & Order – page 2
      In recalculating the mandatory minimum, the Court is following the

guidance given in U.S. v. Auld, 321 F.3d 861 (9th Cir. 2003). In determining how

far below that mandatory minimum it may sentence, Auld instructed the District

Court to consider the 5K1.1 factors. The Court has followed this language from

Auld in recalculating the mandatory minimum by considering the factors listed in

5K1.1:

   (1) the court’s evaluation of the significance and usefulness of the defendant’s
   assistance, taking into consideration the government's evaluation of the
   assistance rendered;
   (2) the truthfulness, completeness, and reliability of any information or
   testimony provided by the defendant;
   (3) the nature and extent of the defendant’s assistance;
   (4) any injury suffered, or any danger or risk of injury to the defendant or his
   family resulting from his assistance;
   (5) the timeliness of the defendant's assistance.

      The Court has used the Government’s own assessment of those 5 factors,

which are embodied in its motion for a 6-level downward departure under 5K1.1,

and then extrapolated to determine what that kind of departure would mean in the

context of the mandatory minimum.

Methamphetamine Disparity

      The Court has for some time now observed an unwarranted disparity in

methamphetamine sentences based solely on whether purity testing was performed.

The Court will discuss this more fully in a separate decision accompanying this

decision, but it is enough to say that this disparity was borne out in this case.

Memorandum Decision & Order – page 3
      Here, the weight of the methamphetamine mixture and other drugs compute

to a marijuana equivalent of 14,973.78 kilograms, while in contrast, the actual

methamphetamine and other drugs compute to a marijuana equivalent of

134,721.78 kilograms. The base offense level for the methamphetamine mixture is

34, but the base offense level for actual methamphetamine is 38. The adjusted

offense level, in turn, would have been 31 and 35, respectively. With a Criminal

History Category of I, the guideline range without purity testing would have been

108 months to 135 months. With purity testing, the guideline range increases to

168 months to 210 months, an increase in the guideline range of 60 percent.

      To ameliorate this unwarranted disparity, I will treat the methamphetamine

sentencing guidelines as only loosely advisory. I will consider what constitutes an

appropriate sentence based upon an individualized assessment of all the facts

presented, without undue regard for the increased guideline range when drug purity

is considered. To supplement my findings today, I will also file a short written

memorandum which spells out the reasoning for my policy disagreement with the

guidelines and my approach to sentencing for methamphetamine offenses. But, of

course, this does not affect the 5 year mandatory minimum sentence on the 924(c)

conviction, which must be added to the sentence.

      Based on all these findings, the Court finds that the Guideline range is 168

months (the low end of the range for a mixture of methamphetamine plus 60

Memorandum Decision & Order – page 4
months on the 924(c) conviction) to 270 months (the high end of the range for

actual methamphetamine plus 60 months on the 924(c) conviction).

      Next, this range must be adjusted for the six-level downward departure

under 5K1.1. Subtracting that from the adjusted offense level (31 for the mixture

and 35 for the pure) results in an adjusted offense level of 25 for a mixture and 29

for the pure. The adjusted guideline range becomes 57-71 months for a mixture

and 87-108 months for the pure. Adding the 5-year mandatory minimum for the

924(c) violation, the bottom of the mixture guideline range becomes 117 months

(57+60), and the top of the pure guideline range becomes 168 (108+60).

Conclusion

      Based on the above analysis, the mandatory minimum sentence is 78 months

and the Court will, by way of a variance, deem the effective Guideline range to be

117 to 168 months.

                                       ORDER

      In accordance with the Memorandum Decision set forth above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the mandatory

minimum sentence is 78 months and the Court will, by way of a variance, deem the

Guideline range to be 117 to 168 months.




Memorandum Decision & Order – page 5
                                       DATED: February 27, 2019


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




Memorandum Decision & Order – page 6
